Citation Nr: 1114834	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-17 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hand disorder, claimed as arthritis and residuals of finger injuries.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from April 1985 to February 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The medical evidence shows deformities of the distal interphalangeal joints of the left little finger and right ring finger due to injuries sustained during service, as well as arthritis of the second and third metacarpophalangeal joints, bilaterally, and of the left fifth finger and right fourth finger on x-ray within approximately three months after the Veteran's separation from service.  


CONCLUSION OF LAW

Deformities of the distal interphalangeal joints of the left little finger and right ring finger were incurred in active military service, and arthritis of the second and third metacarpophalangeal joints, bilaterally, and of the left fifth finger and right fourth finger is presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2010).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability, medical evidence, or in some cases lay evidence, of in-service incurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Historically, the Veteran served on active duty from April 1985 to February 2008.  He is seeking service connection for a bilateral hand disorder, which he contends was caused by injuries he sustained during service.  

The Veteran's service treatment records are silent for any complaints, clinical findings, or diagnosis concerning a disorder of either hand.  The history portion of the separation examination in November 2007, completed by the Veteran, notes broken fourth and fifth fingers and thumb of his left hand and a broken fourth finger of his right hand.  The upper extremity examination was normal at that time.  In an April 2009 statement, a fellow serviceman recalled the Veteran's injuries to the fingers of both of his hands, specifically to the "top knuckles of a few of [his] fingers," during the period they were in training together between October 1985 and February 1986.  

The report of a VA compensation examination in May 2008 notes the Veteran's complaint of worsening pain and stiffness in both hands, as well as injury to his fingers playing football in 1986; the Veteran did not seek medical care at the time of the injury in service.  On VA examination, there was full range of motion of both hands, without pain, including after repetitive testing.  The examiner also indicated that there were deformities of the right distal interphalangeal (DIP) joints and of the left little and ring finger DIP joints.  X-rays of both hands showed no osseous or articular abnormalities.  The examiner diagnosed bilateral hand arthralgia without evidence of degenerative changes.  The examiner also listed a "problem associated with the diagnosis: bilateral hand arthritis."  

Service department treatment records dated in June 2008 describe joint enlargement and ulnar deviation of the second and third metacarpophalangeal joints bilaterally, and list a diagnosis of osteoarthritis, especially of both hands, as well as elsewhere.  X-rays of both hands showed joint space narrowing of the distal interphalangeal joints of the left fifth digit and the right fourth digit consistent with mild to moderate osteoarthritic change.  

A private examiner in May 2010 noted swelling of the DIP joint of the right ring finger, as well as swelling of the DIP joint of the left little finger, with inability to completely extend the latter DIP joint.  

No examiner has specifically related to service the deformities of the Veteran's fingers that were first reported in May 2008.  However, the deformities were noted within approximately three months after his separation from service, and they appear to be consistent with his claimed injuries during service that have been corroborated by a fellow serviceman and that the Veteran noted at the time of his separation examination.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Moreover, based on x-ray findings and the Veteran's report of stiffness and pain on use, osteoarthritis of both hands was shown within one year after his separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Although it does not appear that any examiner has reported limitation of motion of the Veteran's fingers warranting a compensable rating (see 38 C.F.R. § 4.71a, Diagnostic Codes 5229, 5230 (2010)), Diagnostic Code 5003 provides that, for degenerative arthritis established by x-ray findings, and with limitation of motion that is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for each major joint or group of minor joints affected by limitation of motion.  The small joints of a hand constitute a group of minor joints.  See 38 C.F.R. § 4.45(f) (2010).  Thus, with painful motion of the fingers of both hands and with inability to completely extend the DIP joint of the left little finger, the arthritis of the Veteran's second and third metacarpophalangeal joints bilaterally and of the left fifth finger and right fourth finger was manifest to a degree warranting a compensable rating within one year after his separation from service.  

Considering all of the evidence and affording the Veteran the benefit of the doubt, the Board concludes that the criteria are met for service connection for deformities of the DIP joints of the left little finger and right ring finger, as well as for arthritis of the second and third metacarpophalangeal joints, bilaterally, and of the left fifth finger and right fourth finger.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  


ORDER

Service connection is granted for deformities of the distal interphalangeal joints of the left little finger and right ring finger, and for arthritis of the second and third metacarpophalangeal joints bilaterally and of the left fifth finger and right fourth finger.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


